Citation Nr: 1714611	
Decision Date: 05/03/17    Archive Date: 05/11/17

DOCKET NO.  09-11 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability, to include as secondary to a service-connected disability.

2.  Entitlement to service connection for a thoracolumbar spine disability, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

R. Casadei, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1975 to February 1977.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. 

In July 2011, the Veteran testified at a videoconference hearing before the undersigned acting Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's electronic claims folder.

The issues on appeal were previously denied by the Board in an April 2016 decision.  Thereafter, the Veteran appealed the decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a February 2017 Joint Motion for Remand (JMR), the Court vacated the April 2016 decision and remanded the issues to the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

By way of procedural background, the issues on appeal were remanded by the Board in September 2015 for additional development.  The Board's 2015 remand order instructed the AOJ to "[s]chedule the Veteran for a VA examination (with a doctor other than he who provided the June 2012 and September 2014 medical opinions) to evaluate his claims of service connection."   The remand directive specified, among other things, that "[a]ll appropriate clinical testing should be conducted."

A VA Disability Benefits Questionnaire (DBQ) was completed in November
2015.  The November 2015 DBQ states on page 1 that the "method
used to obtain medical information to complete th[e] report" was an "[i]n-person
examination" while simultaneously stating on page 3 that it is an "Addendum
only" and that "Veteran need not report." 

Notably, a review of the November 2015 DBQ report does not contain the results of any clinical testing or clinical findings, but only provides an opinion referencing the Veteran's service medical records and lay statement evidence.  As such, the Board finds that November 2015 DBQ report does not substantially comply with the Board's remand directive.  See Stegall v. West, 11 Vet. App. 268 (1998); see also February 2017 JMR.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination (with a doctor other than he who provided the June 2012 and September 2014 medical opinions) to evaluate his claims of service connection.  The electronic claims file must be made available to, and reviewed by, the examiner.  All appropriate clinical testing should be conducted.  The examiner should then address the following:

(a)  State whether it is at least as likely as not (50 percent probability or greater) that the cervical spine disability, is caused or aggravated by military service or the service-connected left ankle disability.

(b)  State whether it is at least as likely as not (50 percent probability or greater) that the thoracolumbar spine disability, is caused or aggravated by military service or the service-connected left ankle disability.

The examiner's attention is directed to the Veteran's report of back pain following surgery to repair a left ankle, following an in-service parachute jump.  See Board Hearing Transcript, pp. 6-7 and May 2009 Form 9.  The examiner's attention is also directed to the Veteran's report that he sought treatment for his back 6 months after discharge, but did not continue treatment due to financial constraints.

A full and complete rationale for any opinion expressed is required.  The examiner must address the allegations in the lay evidence of record in light of the fact that lay testimony can be sufficient to establish a nexus.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given the medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

2.  Then, ensure that the information provided in the examination report satisfies the criteria above and, if not, return the report as insufficient.  Then readjudicate the Veteran's claims after ensuring that any other appropriate development is complete.  If the benefits sought remain denied, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond.  The case should then be returned to the Board for appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




